DAVID, J.,
concurring.
I write separately to briefly address J. Massa’s dissent from denial of rehearing. While I appreciate Sendak’s mandate that we remand for new proceedings in the trial court where the Attorney General can meaningfully participate in the case when the Attorney General is not properly notified that a state statute is being challenged as constitutional, absent from the Sendak opinion is any mention that this Court permitted the Attorney General to brief the matter on its merits as we did in this case.
Also, this Court has more recently addressed this issue. Faced with similar circumstances, we noted in M & M Investment Grp., LLC. v. Ahlemeyer Farms, Inc., 994 N.E.2d 1108, 1112 (Ind.2013):
It was error for the trial court not to [certify a constitutional challenge to the Attorney General’s Office], and that error prevented the State from intervening and presenting its arguments as to the constitutionality of the tax sale statute. The State, however, has since asserted its interests by way of a well-written amicus brief and we see no need to remand (nor does the State request it) in order that we take longer to get to the same place as we are now. The constitutional challenge is a question of law that this Court can resolve without further proceedings before the trial court.
Here too, the State has weighed in by way of a well-written amicus brief and does not request remand. We can address the constitutional issue as a matter of law. Thus, *1177we need not remand this matter , to the trial court.
DICKSON and RUCKER, JJ., concur.